      Case 3:20-cv-00379-G Document 16 Filed 06/29/20              Page 1 of 4 PageID 60



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ARMIDA OCHOA and                             §
SILVIA BARRAZA                               §
                                             §
        Plaintiffs,                          §
                                             §
v.                                           §       CIVIL ACTION NO. 3:20-CV-00379-G
                                             §
UNITED STATES OF AMERICA                     §
     Defendant,                              §

                                  JOINT STATUS REPORT

        The parties to the instant case, having met and conferred on June 29, 2020, file this

JOINT STATUS REPORT in accordance with the Court’s June 09, 2020, Order Requiring Joint

Status Report.

(1)     A brief statement of the claims and defenses;

Plaintiffs contend as follows: John Cotton was operating a vehicle while in the course and scope
of his employment with the United States Postal Service. Mr. Cotton exited a parking lot
without yielding the right of way to Plaintiffs and struck the vehicle Plaintiffs were in.

Defendant contends as follows: Defendant United States of America. denies Plaintiff Armida
Ochoa and Plaintiff Sivlia Barraza’s allegations that it was negligent or that it in any way caused
or contributed to their injuries and resulting damages.

(2)     Any challenges to jurisdiction or venue;

        None.

(3)     Any pending motions;

        None.

(4)     Any matters which require a conference with the court;

        None.

(5)     Likelihood that other parties will be joined.
      Case 3:20-cv-00379-G Document 16 Filed 06/29/20               Page 2 of 4 PageID 61



        None.

(6)     (a) an estimate of the time needed for discovery, with reasons, and (b) a specification
        of the discovery contemplated;

        At this time the parties have agreed to postpone the Initial Disclosure deadline from July
        9, 2020 to July 16, 2020, in order for Plaintiffs to get a settlement demand to Defendant.

        Should the case not settle, the parties will need approximately 6 months for written and
        oral discovery. The parties contemplate having to take the depositions of both Plaintiffs
        and Mr. Cotton, Defendant’s driver.

(7)     Requested trial date, estimated length of trial, and whether jury has been
        demanded.

        The parties request a trial date in June 2021. The trial should only take 2 days, and jury
        trial has been demanded.

(8)     Whether the parties will consent to trial (jury or non-jury) before a United States
        Magistrate Judge per 28 U.S.C.A. §636(c).

        The parties do not consent to trial before a United States Magistrate Judge.

(9)     Prospects for settlement, and status of settlement negotiations;

        Plaintiff will have a settlement demand to Defendant by July 10, 2020.

(10)    What form of alternative dispute resolution (e.g., mediation, arbitration, summary
        jury trial) would be most appropriate for resolving this case and when it would be
        most effective (e.g. before discovery, after limited discovery, at the close of
        discovery).

        Parties agree mediation would be most appropriate after the close of discovery.

(11)    Any other matters relevant to the status and disposition of this case.

        None.




JOINT STATUS REPORT                                                                         Page 2
   Case 3:20-cv-00379-G Document 16 Filed 06/29/20   Page 3 of 4 PageID 62



                                        Respectfully submitted,
                                        THE MARYELAW FIRM, P.C.


                                        /s/ Eric H. Marye
                                        ERIC H. MARYE
                                        State Bar No. 24004798
                                        emarye@maryelaw.com
                                        MONICA I. BOHUSLAV
                                        Sate Bar No. 24074250
                                        mbohuslav@maryelaw.com
                                        2619 Hibernia Street
                                        Dallas, Texas 75204
                                        Phone: 214-987-8240
                                        Fax: 214-987-8241
                                        ATTORNEYS FOR PLAINTIFFS

                                        And

                                        ERIN NEALY COX
                                        UNITED STATES ATTORNEY

                                        /s/ George M. Padis
                                        GEORGE M. PADIS
                                        State Bar No. 24088173
                                        george.padis@usdoj.gov
                                        1100 Commerce Street, Third Floor
                                        Dallas, Texas 75242
                                        Phone: 214-659-8600
                                        Fax: 214-695-8811
                                        ATTORNEY FOR DEFENDANT




JOINT STATUS REPORT                                                         Page 3
    Case 3:20-cv-00379-G Document 16 Filed 06/29/20                 Page 4 of 4 PageID 63



                                CERTIFICATE OF SERVICE

        On June 29, 2020, I electronically submitted the foregoing document with the clerk of the
Court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5 (b)(2).


                                                     /s/ Eric H. Marye
                                                     Eric H. Marye




JOINT STATUS REPORT                                                                           Page 4
